 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
 4       Wayne Cameron,                                    Case No.: 2:16-cv-01355-JAD-PAL
 5              Plaintiff                                Order Striking Doe Defendants’ Answer
                                                          and Directing the LVMPD to Enter a
 6       v.                                               Limited Appearance and Identify Doe
                                                                       Defendants
 7       County of Clark Nevada, et al.,
 8              Defendants
 9             On May 21, 2018, I screened pro se plaintiff Wayne Cameron’s first-amended complaint
10 and allowed him to proceed on his due-process-medical-issues claim against the doe defendants
11 who broke his dentures and the other doe defendants who failed to replace or repair them (once
12 he identifies them). 1 I also allowed him to proceed on his state-law negligence claim against the
13 same doe defendants who broke his dentures. 2 Then, I ordered the Las Vegas Metropolitan
14 Police Department (LVMPD) to enter a limited notice of appearance—even though I dismissed
15 all claims against it without prejudice 3—to provide Cameron with pre-service discovery to help
16 identify the doe defendants. 4
17             I directed the Clerk’s Office to send Cameron a USM-285 form and ordered Cameron to
18 give the U.S. Marshals Service the required USM-285 form with the relevant information as to
19 the LVMPD on it by June 20, 2018. 5 After receiving the form, the U.S. Marshal would then
20 attempt to serve the LVMPD, who would then enter a limited notice of appearance. 6 On July 2,
21   1
         ECF No. 12 at 7.
22   2
         Id.
23   3
     In my screening order, I dismissed Cameron’s claims against the LVMPD without prejudice
   because
24 But in myCameron made no allegations against it in his amended complaint. ECF No. 12 at 7.
              last order, I mistakenly stated that this dismissal was with prejudice. ECF No. 15 at 1.
25 The  dismissal  remains without prejudice.
   4
26 Id.
     5
27       Id. at 7–8.
     6
28       Id.

                                                     1
 1 2018, Cameron filed a notice stating that he had failed to serve the LVMPD. 7 He mentioned that
 2 he hadn’t returned the USM-285 form to the U.S. Marshal because he still didn’t know the
 3 identities of the doe defendants. 8 In light of this notice, I clarified the directions that I gave in
 4 the previous order and gave Cameron another opportunity to serve the U.S. Marshal. 9 The final
 5 steps also specified what actions the LVMPD was required to take if Cameron completed
 6 service:
 7
 8                      (4) . . . [the] LVMPD will enter a limited notice of appearance for
                        the purposes of pre-service discovery; (5) the LVMPD will then
 9                      identify the names of the Doe defendants who broke Cameron’s
                        dentures and the Doe defendants who denied to replace or repair
10                      them; (6) the LVMPD will file a notice with the court identifying
11                      those Doe defendants. 10

12              Cameron complied with my instructions, and the U.S. Marshal filed notice that it had
13 served the LVMPD on August 13, 2018. 11 But the LVMPD never entered a limited appearance.
14 Instead, its counsel submitted an answer on behalf of doe defendants to Cameron’s first-amended
15 complaint but never identified these defendants. Because the LVMPD has failed to follow my
16 instructions and because it is improper for unidentified defendants to respond to a pleading, I
17 strike the doe defendants’ answer and give the LVMPD a final opportunity to comply with the
18 three steps above.
19                                                  Conclusion
20              Accordingly, the Clerk of Court is directed to STRIKE the Answer to Plaintiff’s First
21 Amended Complaint [ECF No. 19].
22
23
     7
24       ECF No. 14.
     8
25       Id. at 1–2.
     9
26       ECF No. 15.
     10
27        Id. at 2.
     11
28        ECF No. 18.

                                                         2
 1         IT IS FURTHER ORDERED that the LVMPD has 10 days to enter a notice of
 2 appearance for the limited purpose of conducting pre-service discovery in an effort to identify
 3 the doe defendants. From the date that the LVMPD enters its limited notice of appearance, it
 4 will have an additional ten days to FILE a notice that identifies the names of the doe
 5 defendants.
 6         Dated: October 9, 2018
 7                                                           _______________________________
                                                             U.S. District Judge Jennifer A. Dorsey
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
